Citation Nr: 0914848	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypothyroidism. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The Veteran had active duty from February 2003 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's hypothyroidism is related to service. 


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In June 2008, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran contends that he has hypothyroidism due to 
service.  He specifically asserts that his hypothyroidism was 
caused by administration of the anthrax vaccination during 
service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Veteran currently has a diagnosis of hypothyroidism as 
noted throughout the record and in the April 2006 VA 
examination report.

Service treatment records are negative for any complaints or 
findings of hypothyroidism.  The records reflect that the 
Veteran was in the anthrax program during service.  While the 
April 2006 VA examiner noted that the Veteran's thyroid 
symptoms began in "late 2004," a complete and thorough 
review of the claims folder indicates that hypothyroidism was 
not actually diagnosed until May 2005.  The April 2006 VA 
examiner (who completed the evaluation in conjunction with 
review of the claims folder) confirmed a diagnosis of 
hypothyroidism and opined that this disorder was due to 
hashimoto thyoriditis.  

Based on the record, the Board finds service connection for 
hypothyroidism is not warranted.  Service treatment records 
are negative for findings of such a disability.  Further, 
symptoms were not shown until approximately one year after 
discharge from service.  Indeed, the first diagnosis of 
hypothyroidism is dated approximately one-and-a-half years 
after active duty.  Additionally, there is no opinion which 
provides a nexus between current hypothyroidism and service 
and/or the result of administration of anthrax vaccinations 
therein.  In fact, the April 2006 VA examination report noted 
that the Veteran's hypothyroidism was due to hashimoto 
thyoriditis.  Therefore, service connection for 
hypothyroidism is denied.  

The Board has also considered the list submitted by the 
Veteran in April 2007 with regard to the various adverse 
effects of the anthrax vaccination.  VA recognizes a 
disabling condition as a result of administration of the 
anthrax vaccination in service.  See VAOPGCPREC 4-2002 (May 
2002).  However, in this case the April 2006 VA examiner 
specifically linked the cause of the Veteran's hypothyroidism 
to hashimoto thyoriditis.  To the extent that the Veteran is 
attempting to extrapolate from the medical literature that 
his hypothyroidism is due to the administration of the 
anthrax vaccination during service, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record, and, therefore, cannot be deemed 
material.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998).

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disability or render an 
opinion as to the cause or etiology of any current disability 
(i.e. that he currently has hypothyroidism related to service 
and/or administration of the anthrax vaccination in service) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).





(CONTINUED ON NEXT PAGE)
ORDER

Service connection for hypothyroidism is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


